Citation Nr: 0621002	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  99-04 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to basic eligibility for Dependents' 
Educational Assistance (DEA) benefits under Chapter 35, Title 
38, United States Code.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel



INTRODUCTION

The veteran had active military service from October 1959 to 
May 1986.  He died in August 1993.  The appellant is his 
widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1997 rating decision by the 
RO.  

The Board remanded this case in December 2000 and August 2005 
for additional development of the record.  



FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam Era.  

2.  The veteran died in August 1993 of metastatic colon 
carcinoma.  

3.  At the time of the veteran's death, service connection 
was not in effect for any disability.  

4.  The veteran is not shown to have had prostate or lung 
cancer, and there is no evidence otherwise suggesting that 
the veteran had a primary cancer of any site outside of the 
colon.  

5.  The veteran's colon carcinoma was not demonstrated during 
his active military service or until more than one year 
thereafter, and is not shown to have been related to service 
(including to herbicide exposure).  

6.  At the time of his death, the veteran did not have a 
service-connected total disability which was permanent in 
nature.  



CONCLUSIONS OF LAW

1.  The veteran's disability manifested by metastatic colon 
carcinoma was not due to disease or injury that was incurred 
in or aggravated by service; nor may it be presumed to have 
been incurred therein; nor may it be presumed to have been 
due to herbicide exposure.  38 U.S.C.A. §§ 1110, 1112(c), 
1116, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).  

2.  A service-connected disability is not shown to have 
caused or contribute substantially or materially in producing 
the veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2005).  

3.  The requirements for eligibility for dependents' 
educational benefits under Chapter 35, Title 38, United 
States Code, have not been met.  38 U.S.C.A. §§ 3501, 3510 
(West 2002); 38 C.F.R. §§ 3.807, 21.3021 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005), and implemented at 38 C.F.R § 3.159 (2005), amended 
VA's duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in her possession that pertains to the claim.  

In the present case, VA provided the appellant with the 
notice contemplated by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in an April 2001 correspondence, except as to the 
claim for DEA benefits.  As to the cause of death claim, the 
notice specifically advised the appellant that evidence of a 
diagnosed prostate cancer that caused or contributed to death 
would be helpful to her claim, as would medical evidence 
showing that the fatal metastatic colon cancer was related to 
service.  

With respect to the DEA claim, as will be explained below, 
service connection was not in effect for any disability 
during the veteran's lifetime, and service connection for the 
cause of his death is not warranted.  There consequently is 
no legal basis on which DEA benefits may be granted.  

In VAOPGCPREC 5-2004, VA's Office of General Counsel held 
that VA is not required to notify or assist a claimant where 
there is no reasonable possibility that such notice and aid 
can substantiate the claim because there is no legal basis 
for the claim.  

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with the duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the appellant, the Board 
notes that pertinent records from all relevant sources 
identified by her, and for which she authorized VA to 
request, were obtained by the RO or provided by the appellant 
herself.  38 U.S.C.A. § 5103A.  

The record also reflects that the Board obtained a medical 
opinion in this case from the Veterans Health Administration 
in April 2005 addressing the issues involved in this appeal.  
The appellant and her representative were provided the 
opportunity to respond to the opinion, and the RO considered 
the opinion in a February 2006 supplemental statement of the 
case.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the Agency of Original Jurisdiction on a 
claim for VA benefits, even if the claim and initial 
unfavorable adjudication occurred prior to the effective date 
of VCAA.  

In this case, the appellant did not receive any VCAA notice 
prior to the November 1997 rating decision from which this 
appeal originates.  The Board points out, however, that in 
June 2000, she was advised to submit all medical evidence 
tending to show that the veteran had a service-connected 
disorder which either caused or contributed in producing or 
accelerating his death.  She was advised to identify sources 
of treatment for the period immediately following his 
retirement from service.  

In July 2000, VA reminded her that no medical records dated 
prior to 1991 were on file, and offered her another 
opportunity to identify sources of treatment for that period, 
and to authorize VA to obtain records from any such sources.  

In July 2000, she responded by providing all the medical 
records she was able to obtain.  In September 2000, she 
identified several physicians who had treated the veteran; 
those records were already on file. 

As already noted, she was provided with VCAA notice in April 
2001.

The Board notes that in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) the court held that in claims for service 
connection, the notice provided to the claimant under 
38 U.S.C.A. § 5103(a) is to include notice as to the 
"downstream" elements of the claim, namely the proper 
disability ratings or effective dates assignable in the event 
the claims are successful.  

Assuming that Dingess/Hartman applies to claims such as those 
on appeal, as explained in further detail below, service 
connection is not warranted for the cause of the veteran's 
death, and the appellant has no legal basis of entitlement to 
DEA benefits.  Consequently, the appellant has not been 
prejudiced by any failure to provide her with 38 U.S.C.A. 
§ 5103(a) notice as to establishing an effective date for the 
claims at issue.  

At this stage of the appeal, the Board finds that no further 
notice is needed to comply with VCAA, and that the failure to 
provide the appellant with full VCAA notice prior to the 
November 1997 adjudication did not affect the essential 
fairness of the adjudication.  The prior adjudication was not 
prejudicial to the appellant.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  

The appellant has neither alleged nor shown prejudice from 
any error in the timing or content of the VCAA notice.  Given 
the specificity of the VCAA notice, as well as the time 
afforded the appellant following the notice to respond, the 
Board finds that any defect in the timing of the notice is 
harmless.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of VCAA or the implementing 
regulations.  Therefore, the appellant has not been 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  


I.  Service connection for the cause of the veteran's death

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service incurrence of malignant tumors during wartime service 
may be presumed if manifested to a compensable degree within 
one year of the veteran's discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

On December 27, 2001, the Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001), was enacted, which, inter alia, amended 38 U.S.C.A. 
§ 1116 to remove the 30-year limitation on presumptive 
service connection for respiratory cancers due to herbicides 
exposure, and provided a presumption of exposure to 
herbicides for all veterans who served in Vietnam during the 
Vietnam Era.  Effective December 27, 2001, and January 1, 
2002, 38 C.F.R. § 3.307(a)(6)(iii) and 38 C.F.R. 
§ 3.307(a)(6)(ii), respectively, were amended to implement 
the pertinent provisions of the Veterans Education and 
Benefits Expansion Act of 2001 described above.  See 68 Fed. 
Reg. 34,539-43 (June 10, 2003).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2005).  
 
If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2005) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(2005) are also satisfied:  Chloracne or other acneform 
disease consistent with chloracne; Type 2 Diabetes; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2005).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  



Factual background

The appellant contends that the veteran's fatal colon cancer 
was due to rectal fissures in service; to exposure to 
herbicides in service; or to a primary prostate or lung 
cancer.  She therefore believes that service connection for 
the cause of the veteran's death is warranted.  

The veteran's death certificate shows that he died in August 
1993 from metastatic colon carcinoma; the death certificate 
mentions no other disorder as causing or contributing to 
death.  The death certificate notes that he was age 52 when 
he died.  No autopsy was performed, and his body was 
cremated.  

At the time of the veteran's death, service connection was 
not in effect for any disorder.  

The service medical records are silent for any reference to 
colon cancer.  They show treatment for a pilonidal cyst in 
1961, which he referred to as a "Tumor, growth, cyst, 
cancer" at his May 1974 periodic examination, and as just a 
cyst at his June 1977 periodic examination.  

In September 1964, he reported an eight-year history of blood 
in the urine occurring up to twice each year; the diagnoses 
include possible urethritis and possible prostatitis.  A 
culture in October 1964 was negative, and the final diagnoses 
were possible nonspecific urethritis or possible prostatitis.  

Records for December 1977 document incision and drainage of a 
perirectal abscess.  He was noted to require follow up 
examination to rule out a fistula.  In January 1978, a small 
superficial fistula was found.  Records f or 1978 show the 
fistula was sutured.  

At the veteran's retirement examination, digital rectal 
examination was normal, and his stool guaiac was negative.  
No abnormalities were noted on examination of the anus and 
rectum, including the prostate, or of the abdomen or viscera.  

There is no post-service medical evidence of colon cancer 
until November 1991.  Military hospital records, private 
medical records, and records from the Social Security 
Administration for November 1991 to August 1993 show that the 
veteran was hospitalized in November 1991 with a three-week 
history of abdominal pain, vomiting, and diarrhea; he 
reported that he was in good health until then, with his 
stool negative for occult blood until the above symptoms 
began.  

An X-ray study on admission revealed a bowel obstruction.  
Examination of his prostate was normal.  His carcinoembryonic 
antigen (CEA) level was 4.4, and he underwent a laparoscopy 
which revealed a large tumor of the cecum and transcending 
colon.  The tumor had penetrated the bowel wall, with pin-
point metastases in the peritoneum and right colic gutter; 
there was no other tumor in the peritoneal cavity.  The 
veteran underwent an enterotomy with decompression of the 
small bowel obstruction, and a right hemicolectomy.   

In December 1991, the veteran underwent a computed tomography 
(CT) scan.  The radiologist interpreted the study to show 
enlargement of the prostate gland.  He noted that the 
prostate gland could not be separated by fascial planes for 
the side walls of the pelvis, and concluded that the findings 
represented prostatic enlargement, with the possibility of 
prostatic malignancy with extension outside the capsule.  

The radiologist explained that he did not know the location 
of the colon cancer or resection, and that the above findings 
therefore could also represent invasion from the residuals of 
the colon cancer, or abundant scar tissue at the operative 
site.  An undated annotation to the report indicates that an 
urologist believed the CT findings represented benign 
prostatic hypertrophy.  

A repeat CT scan in February 1992 was interpreted by the same 
radiologist to be suspicious for prostatic malignancy.  In 
response, a prostate-specific antigen (PSA) test was 
performed, although the treating physician noted the absence 
of evidence of prostatic malignancy the prior month.  The 
resulting PSA values were 0.9 and 0.4.  

The records are silent for any further reference to prostate 
abnormalities, and in August 1992, a treating physician 
described the earlier PSA workup as negative for 
abnormalities.  Repeated X-ray studies and CT scans of the 
chest consistently noted the absence of any lung cancer.  

A CT scan in July 1992 showed a density anterior to the 
abdomen.  The radiologist indicated that the finding could 
represent a mesenteric implant.  A fine needle aspiration 
showed the density to be an adenocarcinoma, most likely 
metastasized from the bowel.  

In response to the above, the veteran underwent a transverse 
colectomy in September 1992.  A pathology analysis of the 
tumor was unable to determine the primary site of the 
adenocarcinoma, but the pathologist concluded that the likely 
primary sites were the colon and stomach.  

The records show that prior to the above operation, the 
veteran's CEA level was 19, and that by November 1992, the 
CEA level was 50.5; the CEA level continued to progressively 
rise until the veteran's death.  

In August 1993, the veteran was hospitalized with worsening 
symptoms of shortness of breath, nausea, vomiting, and 
abdominal distention.  The ambulance note records that the 
responders were informed on arrival or in transit that the 
veteran had a history of lung cancer.  

The hospital records note that he had a history of metastatic 
colon carcinoma with metastasis to liver, peritoneum and 
abdominal wall.  The veteran died during the August 1993 
hospitalization.  

On his May 1993 application for Social Security 
Administration disability benefits, the veteran did not 
mention prostate or lung cancer.  

On file are September 1997 letters from W.K. and J.H., who 
are apparently acquaintances of the appellant.  Both 
individuals assert that the veteran's exposure to Agent 
Orange in Vietnam could very well have caused or contributed 
to his death from cancer.  

In February 2004, the Board referred the case to the Veterans 
Health Administration for an opinion by an oncologist as to 
the following:  1.  Whether the veteran's metastatic colon 
carcinoma was proximately due to or the result of exposure to 
Agent Orange in Vietnam; 2.  whether the veteran had prostate 
cancer at the time of death, and, if so, whether the prostate 
cancer was related to the colon carcinoma and contributed 
materially in producing or accelerating the veteran's death; 
and 3.  whether the metastatic carcinoma was proximately due 
to or the result of the rectal problems documented in the 
service medical records.  

In April 2005, the Chief of the Hematology and Oncology 
section of a VA medical center responded to the Board's 
request for an opinion.  He concluded that there was no 
support in the present medical research to conclude that the 
veteran's metastatic colon carcinoma was caused by exposure 
to Agent Orange.  

The physician further concluded that the veteran did not have 
prostate cancer, particularly given the veteran's age and the 
low PSA levels documented in the records.  He also noted that 
the veteran's CEA levels and mesenteric seeding demonstrated 
that, in any event, it was the metastatic colon cancer which 
was the cause of death in this case.  

The physician lastly opined that there was no support in 
present medical research to conclude that the veteran's 
rectal fistula in service was related to the fatal colon 
cancer.  

In several statements on file, the appellant notes that the 
veteran was exposed to Agent Orange in service, and 
subsequently developed rectal problems prior to his 
retirement.  She argues that the December 1991 and February 
1992 CT scans demonstrated the presence of prostate cancer, 
requiring service connection for the cause of the veteran's 
death on a presumptive basis, and argues in the alternative 
that the enlargement of the prostate itself was a disorder 
subject to presumptive service connection and which led to 
the veteran's death.  She also suggests that the veteran 
developed lung cancer, based on the August 1993 ambulance 
note.  


Analysis

The service personnel records show that the veteran's awards 
and decorations include the Vietnam Service Medal and 
Republic of Vietnam Campaign Medal, and that he served almost 
one year overseas for the period during which the medals were 
awarded.  The appellant has submitted pictures of the veteran 
in locations she contends are in Vietnam.  

Based on the above, the Board finds that the veteran served 
in the Republic of Vietnam at some point during the 
recognized dates of the Vietnam Conflict.  

The veteran died from metastatic colon carcinoma.  That 
condition is not a disease that is subject to presumptive 
service connection on an herbicide basis.  38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.309(e).  Neither is benign prostatic 
hypertrophy (as opposed to prostate cancer).  

Although the appellant contends that the colon cancer was 
actually a secondary cancer arising from a primary prostate, 
and possibly lung, cancer, the record shows that the veteran 
did not have either prostate or lung cancer.  

In this regard the Board points out that the only physician 
to suggest the possibility of prostate cancer is the 
radiologist who interpreted the December 1991 and February 
1992 CT scans.  That radiologist never diagnosed prostate 
cancer, however, instead noting only the possibility that 
prostate cancer may be present.  He specifically admitted 
that the findings could represent excessive scarring from the 
colon surgery.  

The concerns of the radiologist were addressed by an 
urologist, who concluded that the CT study findings 
represented benign prostatic hypertrophy, and by his treating 
physician, who ordered PSA testing which revealed no 
abnormalities.  

Moreover, no treating physician in the ensuing 18 months 
thereafter mentioned prostate cancer as a possible diagnosis.  
The April 2005 physician concluded, based on his review of 
the record, that the veteran did not have prostate cancer.  

With respect to lung cancer, the appellant suggests that the 
August 1993 ambulance note demonstrates the presence of that 
carcinoma.  The Board points out, however, that the ambulance 
note refers only to a history of lung cancer, and that this 
information was almost certainly provided to the paramedics 
by either the veteran or the appellant.  

The Board notes in this regard that none of the medical 
records, especially the August 1993 hospital report, even 
suggest that the veteran had lung cancer, and that repeat 
chest X-ray and CT studies were negative for lung cancer.  

Evidence which is simply unenhanced information recorded by a 
medical examiner does not constitute competent medical 
evidence.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

Consequently, the medical evidence as a whole does not show 
that the veteran had prostate or lung cancer at any point.  
The Board also notes that, in any event, there is no medical 
opinion linking the veteran's death to any source other than 
the colon cancer.  

The Board notes that the appellant was at one point employed 
as a "medical technician."  Nevertheless, there is no 
indication, and she does not contend, that she had or has any 
education, training or experience which would make her 
competent to render medical opinions concerning the diagnosis 
of prostate or lung cancer.  See 38 C.F.R. § 3.159(a); Black 
v. Brown, 10 Vet. App. 279 (1997).  

In any event, the probative value of any medical opinion she 
offers is greatly outweighed by the opinions of his treating 
physicians and the April 2005 VA physician, who consistently 
noted the absence of any carcinomas of the prostate or lung.  

Entitlement to service connection on a presumptive basis for 
metastatic colon cancer is therefore denied.  

The appellant is not precluded, however, from proving that 
the veteran's colon cancer resulted from exposure to 
herbicides in service under the provisions of 38 U.S.C.A. § 
1110 and 38 C.F.R. § 3.303(d).  See also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

The service medical records are negative for any evidence of 
colon cancer, there is no contention that he was treated for 
colon cancer in service, and there is no post-service medical 
evidence of colon cancer until more than five years after 
service.  

None of the clinical treatment records on file suggests any 
relationship between the veteran's colon cancer and his 
period of service, including to the rectal and possible 
prostate problems experienced therein, and there is otherwise 
no medical evidence suggesting that the colon cancer was 
etiologically related to service.  The April 2005 VA 
physician specifically concluded that the colon cancer was 
not related to the rectal problems demonstrated in service.  

Although the appellant herself contends that the colon cancer 
was related to service, either through exposure to Agent 
Orange, or as a result of the documented rectal problems, or 
that the veteran's prostate enlargement was related to 
service and caused his death, the record contains no 
probative medical or scientific evidence supportive of her 
contention.  

Moreover, and as already noted, despite her former career as 
a "medical technician" there is no indication that she is 
qualified through education, training or experience to offer 
medical opinions.  Her statements as to medical causation 
therefore do not constitute competent medical evidence.  
Black, supra.  

In any event, the probative value of her opinions are 
outweighed by the opinion of the April 2005 oncologist, who 
concluded that the colon cancer caused the veteran's death, 
and that the cancer was not etiologically related either to 
Agent Orange exposure, or to the rectal problems in service.  

In addition, while W.K. and J.H. believe the veteran's death 
is related to service, there is no indication that either 
individual is competent to offer a medical opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In essence, the evidence shows that the veteran died from 
colon cancer alone, there is no evidence of colon cancer in 
service or for several years thereafter, the evidence as a 
whole shows the veteran did not have prostate or lung cancer, 
and there is no competent evidence in any event suggesting 
that the colon cancer itself originated as metastasis from a 
primary cancer at another location.  

As noted previously, colon cancer is not a disease for which 
presumptive service connection is available on the basis of 
exposure to herbicides.  Moreover, there is no competent 
evidence linking the veteran's fatal condition to his period 
of service, or otherwise relating the veteran's death to his 
period of service.  
 
In sum, presumptive service connection is not warranted for 
the veteran's metastatic colon carcinoma under 38 U.S.C.A. § 
1116, or under 38 C.F.R. § 3.309(e), and the Board finds that 
the preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death, including on the basis of exposure to herbicides in 
service.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49, 54 (1990).  Her claim is accordingly denied.  


II.  Entitlement to DEA benefits

In pertinent part Chapter 35, Title 38, United States Code 
extends the VA educational program to surviving spouses of 
veterans who died of service-connected disabilities and to 
the surviving spouse of a veteran who, when he died, had a 
service-connected total disability that was permanent in 
nature.  See 38 U.S.C.A. §§ 3500, 3501(a)(1); 38 C.F.R. §§ 
3.807, 21.3021.  

The record shows that at the time of the veteran's death in 
August 1993, service connection was not in effect for any 
disability.  

Since service connection for the cause of the veteran's death 
is not warranted, and as the veteran, when he died, clearly 
did not have a service-connected total disability that was 
permanent in nature, the Board concludes that the criteria 
for basic eligibility for DEA benefits under Chapter 35, 
Title 38, United States Code, have not been met.  



ORDER

Service connection for the cause of the veteran's death is 
denied.  

Basic eligibility for Dependents' Educational Assistance 
benefits under Chapter 35, Title 38, United States Code is 
denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


